383 So.2d 991 (1980)
Kenneth Kermit SMITH, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 00-166/T1-107.
District Court of Appeal of Florida, Fifth District.
May 28, 1980.
*992 James B. Gibson, Public Defender, Daytona Beach, and Thomas S. Keith, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Gregory C. Smith, Asst. Atty. Gen., Daytona Beach, for appellee.
ORFINGER, Judge.
Appellant contends that condition (11) of his probation which requires him to consent to a search of himself or any vehicle or premises under his control at any time by any law enforcement officer is overbroad and violates his rights under the Fourth Amendment to the United States Constitution and Article I, Section 12 of the Florida Constitution.
The provision is valid insofar as it permits appellant's probation supervisors to make these searches, but is not valid insofar as it grants blanket permission for warrantless searches to other law enforcement officers. Grubbs v. State, 373 So.2d 905 (Fla. 1979); Wood v. State, 378 So.2d 110 (Fla. 5th DCA 1980).
Condition (11) of the probation order is modified to apply only to probation supervisors, and as modified, the judgment and sentence are
AFFIRMED.
DAUKSCH, C.J., and SHARP, J., concur.